     Case: 1:20-cv-00758 Document #: 19 Filed: 04/14/20 Page 1 of 1 PageID #:82

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Carlos M Boileve
                              Plaintiff,
v.                                                    Case No.: 1:20−cv−00758
                                                      Honorable John F. Kness
IQVIA Inc.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 14, 2020:


        MINUTE entry before the Honorable John F. Kness: Pursuant to Plaintiff's
voluntary dismissal [18], this case is dismissed without prejudice. All pending hearing
dates and motions are stricken. Civil case terminated. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
